Exhibit 10.1

GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | Tel: 212 902
1000

SUPPLEMENTAL CONFIRMATION

To:

 

The Cheesecake Factory Incorporated

 

 

26901 Malibu Hills Road

 

 

Calabasas Hills, CA 91301

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Subject:

 

Collared Accelerated Stock Buyback

 

 

 

Ref. No:

 

SDB1625363694

 

 

 

Date:

 

March 12, 2007

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and The Cheesecake Factory Incorporated (“Counterparty”) (together,
the “Contracting Parties”) on the Trade Date specified below.  This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1.             This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of March 12, 2007 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.             The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date:

March 12, 2007

 

 

Forward Price Adjustment Amount:

USD0.35

 

 

Hedge Completion Date:

As set forth in the Trade Notification, but in no event later than April 17,
2007.

 

 

Scheduled Termination Date:

As set forth in the Trade Notification, to be the date that follows the Hedge
Completion Date by six months.

 

 

First Acceleration Date:

As set forth in the Trade Notification, to be the date that follows the Hedge
Completion Date by three months.

 

 

Prepayment Amount:

USD200,000,000

 

 

Initial Shares:

4,708,573

 

 

Minimum Shares:

As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 110% of the Hedge Period Reference Price.

 


--------------------------------------------------------------------------------


 

 

Maximum Shares:

As set for in the Trade Notification, to be a number of shares equal to (a) the
Prepayment Amount divided by (b) 93% of the Hedge Period Reference Price.

 

3.             Counterparty represents and warrants to GS&Co. that neither it
nor any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange
Act) has made any purchases of blocks pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act during the four full calendar weeks
immediately preceding the Trade Date.

4.             This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

Yours sincerely,

 

 

 

 

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

Agreed and Accepted By:

 

THE CHEESECAKE FACTORY INCORPORATED

 

 

By:

 

 

 

Name:

 

Title:

 

 


--------------------------------------------------------------------------------